JOINDER AGREEMENT

JOINDER Agreement

(the "Agreement") dated as of January 11, 2005, by and among Real Mex
Restaurants, Inc. ("Real Mex"), J.W. Childs Equity Partners, L.P. ("J.W. Childs
L.P."), JWC Chevys Co-Invest, LLC ("Chevys Co-Invest" and, together with J.W.
Childs L.P., "J.W. Childs") Bruckmann, Rosser, Sherrill & Co., L.P. ("BRS I")
and Bruckmann, Rosser, Sherrill & Co., II. L.P. ("BRS II" and together with BRS
I, collectively "BRS").



WHEREAS

, Real Mex and J.W. Childs L.P. have entered into an Asset Purchase Agreement,
dated as of October 14, 2004, by and among J.W. Childs L.P., Buyer and the other
parties thereto (as the same may be amended and modified from time to time, the
"Asset Purchase Agreement"); and



WHEREAS

, at the Closing (as such term is defined in the Asset Purchase Agreement), Real
Mex will issue and sell to J.W. Childs, and J.W. Childs will purchase from Real
Mex, the equity securities of Real Mex set forth on Exhibit A hereto (the "Real
Mex Equity Securities"); and



WHEREAS

, Real Mex and certain of its security holders are a party to an Amended and
Restated Securities Holders Agreement, dated as of June 28, 2000, by and among
Real Mex, BRS and the other investors named therein, as amended (the "Securities
Holders Agreement");



WHEREAS

, J.W. Childs has requested that BRS, as holder of a majority of the outstanding
shares of Class A Common Stock, par value $.001 per share of Real Mex (the
"Common Stock"), enter into this Agreement in connection with the voting
agreement described herein; and



WHEREAS

, defined terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Securities Holders Agreement.



NOW, THEREFORE

, in consideration of the mutual covenants herein contained and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto, intending to be legally
bound hereby, agree as follows:



1.     Representations, Warranties and Covenants of J.W. Childs.  J.W. Childs
represents and warrants to, and covenants and agrees with, Real Mex that:

(a)     J.W. Childs has full power and authority to enter into this Agreement
and to perform J.W. Childs's obligations hereunder; this Agreement has been duly
authorized, executed and delivered by J.W. Childs and constitutes the legal,
valid and binding obligation of J.W. Childs enforceable against J.W. Childs in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights and subject to general principles or equity
that restrict the availability of equitable remedies; and the execution,
delivery and performance of this Agreement by J.W. Childs do not contravene or
violate any laws, rules or regulations applicable to it, or require the consent
of any other Person.



(b)     The Real Mex Equity Securities being acquired pursuant to the Asset
Purchase Agreement are being acquired by J.W. Childs for investment and not with
a view to any distribution thereof that would violate the Securities Act of
1933, as amended (the "Securities Act"), or the applicable state securities laws
of any state; and J.W. Childs will not distribute the Real Mex Equity Securities
in violation of the Securities Act or the applicable securities laws of any
state.

(c)     J.W. Childs understands that the Real Mex Equity Securities being
acquired pursuant to the Asset Purchase Agreement have not been registered under
the Securities Act or the securities laws of any state and must be held
indefinitely unless transfer thereof is subsequently registered under the
Securities Act and any applicable state securities laws or unless an exemption
from such registration becomes or is available.

(d)     J.W. Childs acquiring Real Mex Equity Securities pursuant to the Asset
Purchase Agreement confirms that (i) J.W. Childs is familiar with the business
of Real Mex, (ii) J.W. Childs has had the opportunity to ask questions of the
officers and directors of Real Mex and to obtain (and that J.W. Childs has
received to its satisfaction) such information about the business and financial
condition of Real Mex as it has reasonably requested, and (iii) J.W. Childs has
such knowledge and experience in financial and business matters such that J.W.
Childs is capable of evaluating the merits and risks of the prospective
investment in the Real Mex Equity Securities.

(e)     J.W. Childs is an "Accredited Investor" as defined in Rule 501(a)
promulgated under the Securities Act. J.W. Childs was not formed for the purpose
of investing solely in Real Mex Equity Securities to be purchased pursuant to
the terms of the Asset Purchase Agreement.

(f)     J.W. Childs has not employed any broker or finder or incurred any actual
or potential liability or obligation, whether direct or indirect, for any
brokerage fees, commissions or finders' fees in connection with the transactions
contemplated by this Agreement.

2.     Representations, Warranties and Covenants of BRS.  BRS represents and
warrants to J.W. Childs that:

(a)    BRS has full power and authority to enter into this Agreement and to
perform BRS's obligations hereunder; this Agreement has been duly authorized,
executed and delivered by BRS and constitutes the legal, valid and binding
obligation of BRS enforceable against BRS in accordance with its terms; and the
execution, delivery and performance of this Agreement by BRS do not contravene
or violate any laws, rules or regulations applicable to it, or require the
consent of any other Person.

3.     Legend. The certificates representing the Real Mex Equity Securities
shall bear the following legend in addition to any other legend required under
applicable law:

 

 

 

2



> "THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
> AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE AND MAY
> NOT BE TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR STATE
> SECURITIES LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO REAL MEX
> RESTAURANTS, INC., THAT SUCH REGISTRATION IS NOT REQUIRED.
> 
> THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS
> AND CONDITIONS OF AN AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT, BY AND
> AMONG REAL MEX RESTAURANTS, INC. AND THE HOLDERS SPECIFIED THEREIN, A COPY OF
> WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF REAL MEX RESTAURANTS,
> INC. THE SALE, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES IS SUBJECT TO
> THE TERMS OF SUCH AGREEMENT AND THE SECURITIES ARE TRANSFERABLE ONLY UPON
> PROOF OF COMPLIANCE THEREWITH."

4.    Securities Holders Agreement.  Each of Real Mex, BRS and J.W. Childs
hereby agrees that J.W. Childs shall (i) join in, be bound by and receive all
the benefits of Sections 3.2, 3.3 and 4.8 of the Securities Holders Agreement as
an "Investor" thereunder (including any defined terms used therein but not
otherwise defined which shall have the meanings set forth in the Securities
Holders Agreement) and (ii) that all securities of Real Mex from time to time
owned by J.W. Childs (including, without limitation, the Real Mex Equity
Securities purchased pursuant to the Asset Purchase Agreement) shall be treated
as "Securities" thereunder.

5.    Transfer Restrictions.  J.W. Childs hereby acknowledges and agrees that
the transfer restrictions provisions set forth on Exhibit B hereto shall apply
to J.W. Childs and the Real Mex Equity Securities.

6.    Preemptive Rights.  Each of Real Mex and J.W. Childs hereby acknowledges
and agrees that the preemptive rights provisions set forth on Exhibit C hereto
shall apply to J.W. Childs and the Real Mex Equity Securities.

7.    Voting Agreement.  BRS agrees that it shall take, at any time and from
time to time, all action necessary (including voting the Common Stock owned by
it, calling special meetings of stockholders and execute and delivering written
consents) to ensure that one (1) director entitled to be designated by BRS
pursuant to Section 4.2(c)(ii) of the Securities Holders Agreement shall be a
director designated by J.W. Childs (the "J.W. Childs Director"). J.W. Childs may
request that any J.W. Childs Director be removed (with or without cause) by
written notice to BRS, and, in any such event, BRS shall promptly consent in
writing or vote or cause to be voted all shares of Common Stock now or hereafter
owned or controlled by it for the removal of such person as a director. In the
event a J.W. Childs Director ceases to be a director, such person shall also
cease to be a member of any committee of the Board of Directors of Real Mex. In
the event that a vacancy is created on Real Mex's Board of Directors at any time
by the death, disability, retirement, resignation or removal (with or without
cause) of a J.W. Childs Director, or if otherwise there shall exist or occur any
vacancy on Real Mex's Board of Directors in a directorship of BRS subject to
designation by J.W. Childs pursuant to this Section 7, such vacancy shall not be
filled by the remaining members of Real Mex's Board of Directors but BRS hereby
agrees promptly to consent in writing or vote or cause to be voted all shares of
Common Stock now or hereafter owned or controlled by it to elect that individual
designated to fill such vacancy and serve as a director, as shall be designated
by J.W. Childs.

 

 

 

3



8.   Termination of Certain Rights.  Notwithstanding anything to the contrary
set forth in the Securities Holders Agreement or this Agreement, (a) Sections
3.2, 3.3 and 4.8 of the Securities Holders Agreement and Sections 4(ii), 5, 6
and 7 hereof shall cease to apply to J.W. Childs upon the earlier to occur of
(i) an Initial Public Offering, (ii) an Approved Sale and (iii) with respect to
Section 4.8 of the Securities Holders Agreement and Sections 6 and 7 hereof
only, the time at which J.W. Childs owns less than (x) 85% of the Real Mex
Equity Securities acquired by it pursuant to the Asset Purchase Agreement
(treating, for purposes of this Section 8, each share of Series A, Series B and
Series C Preferred Stock of Real Mex held by J.W Childs as a share of common
stock) or (y) 7.5% of the value of the then outstanding Real Mex equity
capitalization, as reasonably determined in good faith by the Real Mex Board of
Directors.

9.    Further Assurances.  Each of the parties hereto covenants and agrees upon
the request of the other, to do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged and delivered all such further acts, deeds,
documents, powers of attorney and assurances as may be reasonably necessary or
desirable to give full effect to this Agreement.

10.    Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and permitted
assigns; provided, however, that J.W. Childs shall not transfer any of its
rights or obligations under this Agreement without the prior written consent of
Real Mex (except in connection with a permitted transfer under Section 5 of this
Agreement); and provided, further, however, that in no event shall J.W. Childs
be entitled to transfer its right to designate the J.W. Childs Director without
the prior written consent of Real Mex and BRS.

11.    Governing Law.  This agreement shall be construed and interpreted
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.

12.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one agreement.

[signature page follows]

 

 

 

 

 

4





IN WITNESS WHEREOF

, this Agreement has been executed by the parties hereto as of the day and year
first above written.



 

REAL MEX RESTAURANTS, INC.

         

By:

              /s/ Steven Tanner    

Name:   Steven Tanner

   

Title:     Chief Financial Officer

         

BRUCKMANN, ROSSER, SHERRILL & CO., L.P.

     

By: BRS Partners, Limited Partnership, the general partner

     

By: BRSE Associates, Inc., its general partner

         

By:

              /s/ Harold O. Rosser    

Name:   Harold O. Rosser

   

Title:  Principal

         

BRUCKMANN, ROSSER, SHERRILL & CO., II L.P.

     

By: BRSE, L.L.C., the general partner

         

By:

               /s/ Harold O. Rosser    

Name:    Harold O. Rosser

   

Title:  Principal

           

 

 

 

JWC CHEVYS CO-INVEST, LLC

         

By:

J.W. Childs Associates, L.P., Its Manager

     

By:

J.W. Childs Associates, Inc., Its General Partner

             

By:

              /s/ Jeffrey Teschke    

Name:   Jeffrey Teschke

   

Title:     Vice President

         

J.W. CHILDS EQUITY PARTNERS, L.P.

         

By: J.W. Childs Advisors, L.P., its General Partner

     

By: J.W. Childs Associates, L.P., its General Partner

     

By: J.W. Childs Associates, Inc., its General Partner

             

By:

              /s/ Jeffrey Teschke    

Name:   Jeffrey Teschke

   

Title:     Vice President

   

 

Exhibit A

Real Mex Equity Securities

J.W. Childs Equity Partners, L.P.

 

 

 

 

Options to Purchase

Class A Common Stock

Shares of

Class A

Common Stock

Shares of

Series A

Preferred Stock

Shares of

Series B

Preferred Stock

Shares of

Series C

Preferred Stock

Number of Options

Strike Price Per Share

Expiration Date

 

 

 

 

 

 

 

38,523.090

1,922.105

1,297.683

1,812.415

635.283

10.00

03/12/2009

 

 

 

 

1,208.478

92.00

10/03/2010

 

 

 

 

222.210

92.00

05/15/2011

 

 

 

 

1,180.037

5.00

09/23/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

JWC Chevys Co-Invest, LLC

 

 

 

 

Options to Purchase

Class A Common Stock

Shares of

Class A

Common Stock

Shares of

Series A

Preferred Stock

Shares of

Series B

Preferred Stock

Shares of

Series C

Preferred Stock

Number of Options

Strike Price Per Share

Expiration Date

             

2,837.325

141.568

95.578

133.489

46.790

10.00

03/12/2009

       

89.008

92.00

10/03/2010

       

16.366

92.00

05/15/2011

       

86.913

5.00

09/23/2012

                                         



 

 

 

 

 

 

 

A-1

Exhibit B

 

Transfers of Securities

1.     Except as provided in Section 3.3 of the Securities Holders Agreement and
the provisions set forth below in this Exhibit B, J.W. Childs is prohibited from
Transferring any of its Securities except in the following circumstances: (i) to
Permitted Transferees (as hereinafter defined), (ii) to another Investor, (iii)
pursuant to an Approved Sale (as defined in Section 3.2 of the Securities
Holders Agreement) and in accordance with Section 3.2 of the Securities Holders
Agreement, (iv) a Transfer of Common Stock by any of the BRS Entities or the FSI
Entities as to which Tag-Along Rights (as defined in Section 3.3 of the
Securities Holders Agreement) apply and (v) pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
"Securities Act"); provided, however, that, in the case of any such Transfer,
except in the case of an Approved Sale or sale pursuant to an effective
registration statement, each such transferee shall take such Securities subject
to and be fully bound by the terms of this Agreement applicable to it with the
same effect as if it were a party hereto; and provided, further, that no
Transfer shall be effected except in compliance with the registration
requirements of the Securities Act (and applicable state securities laws) or
pursuant to an available exemption therefrom.

2.     No Transfer shall, in any event, be made by J.W. Childs unless in
connection with such Transfer, the applicable transferee has complied with the
terms and provisions of this Agreement. Neither J.W. Childs nor transferee may
effect any Transfer of Securities, whether to a Permitted Transferee or
otherwise, unless the transferee executes an agreement pursuant to which such
transferee agrees to be bound by the terms and provisions of this Agreement
applicable to the transferor (except in the case of an Approved Sale, a sale
pursuant to an effective registration statement under the Securities Act or as
otherwise specifically provided herein). In addition, neither J.W. Childs nor
transferee may effect any Transfer of Securities, whether to a Permitted
Transferee or otherwise, if Real Mex reasonably determines that the proposed
Transfer would adversely affect Real Mex's or any of its subsidiaries' alcoholic
beverage licenses or permits. Any purported Transfer in violation of this
covenant shall be null and void and of no force and effect and the purported
transferee shall have no rights or privileges in or with respect to Real Mex. As
used herein, "Transfer" means the making of any sale, exchange, assignment,
hypothecation, gift, security interest, pledge or other encumbrance, or any
contract therefor, any voting trust or other agreement or arrangement with
respect to the transfer of voting rights (including any proxy or similar
arrangement (whether or not revocable)) or any other beneficial interest in any
of the Securities, the creation of any other claim thereto or any other transfer
or disposition whatsoever, whether voluntary or involuntary, affecting the
right, title, interest or possession in or to such Securities.

3.     Prior to any proposed Transfer of any Securities, J.W. Childs shall give
written notice to Real Mex describing the manner and circumstances of the
proposed Transfer accompanied by a written opinion of legal counsel, addressed
to Real Mex and the transfer agent, if other than Real Mex, and reasonably
satisfactory in form and substance to each addressee, to the effect that the
proposed Transfer of the Securities may be effected without registration under
the Securities Act and applicable state securities laws. Each certificate
evidencing the Securities transferred shall bear the legend set forth in Section
3 of the Joinder Agreement to which this Exhibit B is attached, except that such
certificate shall not bear the first paragraph of such legend if the opinion of
counsel referred to above is to the further effect that the first paragraph of
such legend is not required in order to establish compliance with any provision
of the Securities Act or applicable state securities laws.

 

 

 

 

 

B-1



4.     As used herein, "Permitted Transferee" shall mean (i) J.W. Childs
Associates, Inc. ("Childs Inc.") or any officer, employee or consultant of
Childs Inc., (ii) any corporation or partnership (or other entity for collective
investment, such as a fund) which is (and continues to be) controlled by,
controlling or under common control with Childs Inc., and (iii)

subsequent to September 30, 2008, the partners of J.W. Childs in so far as they
may receive Securities in connection with the liquidation of J.W. Childs,
provided, however, that such Transfers do not result in Real Mex becoming
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended.

5.     As used herein, "controlling" (including, with its correlative meanings,
"controlled by" and "under common control with") means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities, partnership or other ownership
interests, by contract or otherwise).

6.     Defined terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Joinder Agreement to which this Exhibit B is
attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2



 

Exhibit C

Preemptive Rights

1.    Except as provided in paragraph 3 below, Real Mex shall not issue, sell or
transfer any equity securities to BRS, Jefferies Capital Partners or their
respective Affiliates (as such term is defined in Section 2.1(d) of the
Securities Holders Agreement), unless Real Mex provides J.W. Childs written
notice (a "Preemptive Rights Notice") at least 15 days prior to the proposed
issuance date specifying the prices at which such equity securities are proposed
to be issued and sold and all other material terms of the issuance. J.W. Childs
shall have the right to purchase, during the period set forth in paragraph 2
below, at the prices and on the terms specified in the Preemptive Rights Notice,
up to the number of shares (or amount) of such equity securities ("J.W. Childs
Maintenance Securities") equal to J.W. Childs' Percentage Ownership (as defined
below) as it existed immediately prior to such issuance ("Preemptive Rights").
"Percentage Ownership" means, with respect to J.W. Childs at any time, (i) the
number of shares of Common Stock, on a fully diluted basis, that J.W. Childs
beneficially owns (and (without duplication) has the right to acquire), divided
by (ii) the total number of shares of Common Stock outstanding at such time on a
fully diluted basis; provided, however, that no Options (as such term is defined
in the Securities Holders Agreement) or any other stock options, restricted
stock or similar awards granted pursuant to any stock option or other incentive
compensation plan approved by the Real Mex Board of Directors shall be taken
into account for purposes of clause (i) and (ii) above in determining J.W.
Childs' Percentage Ownership.

2.     J.W. Childs may exercise its right to purchase J.W. Childs Maintenance
Securities by delivering written notice of acceptance of any offer made in a
Preemptive Rights Notice within 10 days after receipt of the Preemptive Rights
Notice. A delivery of such a written notice of acceptance, which shall specify
the number of shares (or amount) of J.W. Childs Maintenance Securities that J.W.
Childs desires to purchase, shall constitute a binding agreement of J.W. Childs
to purchase such J. W. Childs Maintenance Securities specified in such written
acceptance notice, at the prices and on substantially the same terms and
conditions as set forth in the Preemptive Rights Notice. Real Mex shall have 90
days from the date it sends the Preemptive Rights Notice to consummate the
proposed issuance of J.W. Childs Maintenance Securities. On the date of such
consummation, Real Mex shall issue certificates representing such J.W. Childs
Maintenance Securities to be purchased by J.W. Childs, registered in the name of
J.W. Childs and in the denomination as specified by J.W. Childs in the
acceptance notice, against payment by J.W. Childs of the purchase price for such
J.W. Childs Maintenance Securities. If Real Mex proposed to issue equity
securities subject to Preemptive Rights after such 90-day period, it shall again
comply with the foregoing procedures.

3.     Notwithstanding the foregoing, J.W. Childs shall not be entitled to
purchase J.W. Childs Maintenance Securities (and no Preemptive Rights Notice
shall be required) in connection with (i) the issuance of equity securities
described in Section 3.4(c) of the Securities Holders Agreement, (ii) the
issuance of any Maintenance Securities (as such term is defined in the
Securities Holders Agreement) pursuant to Section 3.4 of the Securities Holders
Agreement and (iii) the issuance of any Real Mex equity securities in connection
with the acquisition of another corporation or other entity (whether by merger,
recapitalization, purchase of all or substantially all of the assets or
otherwise), and regardless of whether or not Real Mex is the surviving entity.
In addition, notwithstanding the foregoing, J.W. Childs shall not be entitled to
purchase J.W. Childs Maintenance Securities (and no Preemptive Rights Notice
shall be required) in connection with any proposed issuance, sale or transfer of
equity securities by Real Mex if Real Mex shall notify J.W. Childs in writing
that it shall issue to J.W. Childs the same number (or amount) of J.W. Childs
Maintenance Securities which it would otherwise be required to issue to J.W
Childs at the same price and on the same conditions as would be required to be
set forth in a Preemptive Rights Notice, within 30 days after the issuance, sale
or transfer of any such equity securities.

4.     Defined terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Joinder Agreement to which this Exhibit C is
attached.

C-1